SANBORN, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
May a court of equity lawfully enjoin one from using the word “American” to sell the goods of one manufacturer as those of another to the damage of the latter and the deceit of the purchasers? This is the real issue which this case presents. It arises out of this state of facts: The appellee is a corporation which succeeded in 1889 to the business of manufacturing and selling bluing which had been established in the state of New Jersey by Heller & Merz in 1869. In 1872 the predecessors of the appellee put upon the market bluing of their manufacture in small round balls under the name “American Ball Blue,” and from that time until 1898 they continued to make and sell this form of bluing under this name. By energy,, enterprise, and perseverance they established a large demand for, and a lucrative trade in, this specific article of their manufacture. In 1898 there were many different names used to- distinguish the origin or ownership of the various bluings upon the market in the form of balls. Among these were the “American Ball Blue” of the appellee, the 'National Ball Blue,” the “Royal Ball Blue,” “Saber’s Ball Blue,” and “Fischer’s Ball Blue.” The article made by the ap-pellee became known to the trade by its name, quality, and character, and it was generally ordered, bought, and sold by its title “American Ball Blue.” No one but the appellee had ever made or sold any bluing under this name, and the appellee’s use of it had been continuous, notorious, and exclusive. In 1897 the appellants bought the business of a firm of soap makers at Cedar Rapids, in the state-of Iowa, styled G-. M. Olmsted & Co.. Olmsted & Co. had for many *823years purchased of the appellee bluing of its manufacture styled “American Wash Blue,” but they had never bought or sold the American ball blue. In the early part of the year 1.898 the appellants bought bluing made by others than the appellee, and very properly issued notices to the trade that after May 1,1898, the “American Wash Blue” which their predecessors, Olmsted & Co., had been selling, would be succeeded by the “Balóme Laundry Blue.” But in July of that year, after an effort to sell the Salome blue for two months, their cupidity seems to have overcome their honesty, and they proceeded to solicit purchasers, and to make sales of bluing not made by the appellee at greatly reduced prices, under the names “American Ball Blue” and “American Wash Blue.” In their correspondence they called these names their brands, and styled themselves “Manufacturers of American Ball Blue, American Wash Blue,”' although they never made any bluing of any kind, and never purchased any of these articles which they pretended to sell. Upon the packages in which they shipped the articles which they sold they ■placed their own names and their residence, Cedar Itapids, Iowa, and by colors and in other ways differentiated the dress of their goods 'from that of those manufactured by the appellee. But, as the appellee’s bluing was generally ordered and sold by correspondence and by its names, these differences in the dresses of the packages did not prevent, and cau’not prevent, the fraud and deceit which the appellants perpetrate by the use of these names, and by soliciting orders for and selling (heir goods under them. The result of this course of action on the part of the appellants was that they diverted to themselves a large portion of the trade of the appellee in the West, and reaped the benefit of the established reputation of its goods.
The history of the American wash blue differs to some extent from that of the American ball blue. The predecessors of the ap-pellee applied the former name in 1874 to bluing of their manufacture in the form of lozenges packed in small cylinders, and proceeded to sell it. From 1878 to 1897 the predecessors of the appellants, Pomeroy & Olmsted and G. M. Olmsted & Co., purchased this article from the appellee and from its predecessors, and sold it from their place of business at Cedar Itapids, in the state of Iowa. They advertised this article of bluing in connection with their* advertisements of the soaps they were selling, and at their request the manufacturers of the bluing, in addition to putting upon the packages their trade-mark, which was (.he letter “U” surrounded by a triangle and (he name of their factory, “American Ultramarine Works,” placed the names' of Pomeroy & Olmsted and G. M. Olmsted & Co. thereon. During .five years of this term G. M. Olmsted & Co. bought the Americ.au wash blue of the Consolidated Ultramarine Company, Limited, but that company was a distributer for the appellee and other manufacturers, and the bluing was made and packed by the ap-pellee or its predecessors during all this time. The customers who purchased of Pomeroy & Olmsted and of G. M. Olmsted & Go. knew the bluing, its character, and its name, but they did not know who manufactured it, and supposed Pomeroy & Olmsted or G. M. Olmsted & Co. to be its manufacturers. When the appellants- purchased the *824business of G-. M. Olmsted & Co., they bought its good will, and they insist that they thereby became entitled to use the name “American Wash Blue” upon any bluing which they may buy and sell, whether it is manufactured by the appellee or not. The facts which condition this claim were stated more at length and were carefully considered by the court below in its opinion in Heller & Merz Co. v. Shaver, 102 Fed., at pages 882, 886. That court came to the conclusion that the appellants had no better right to use the name “American Wash Blue” to palm off the goods of other manufacturers as those made by the appellee than G. M. Olmsted & Co. had, and that, the latter firm stood in such a fiduciary relation to the appellee that they could not be permitted to take such action. It held that the good will of the business established under the name “American Wash Blue” was the property of the appellee. These conclusions are, in our opinion, well founded in fact and in law. The brand “American Wash Blue” was conceived and applied to their manufacture by the predecessors of the appellee. The excellence of the article, and the introduction which the appellee gave it or induced Olmsted & Co. to give it, by the character and price of the bluing it furnished, established the trade in it, and gave that trade its value. Purchasers in the trade and the public came to know, to demand, and to buy the appellee’s manufacture by this brand. The inevitable result is that the good will of this trade became the appellee’s property, which neither Olmsted & Co. nor their successors could lawfully lead away from it by fraud or falsehood. One does not lose the good will of his trade in an article of his manufacture by placing upon it the names of his customers who are engaged in selling it, nor by the fact that the consumers know, only the name and excellence of the article, and neither know nor care who makes it. Brewery Co. v. Powell [1897] App. Cas. 710, 716; Lichtenstein v. Goldsmith (C. C.) 37 Fed. 359.
The conclusions which must be drawn from the facts of this case, therefore, are that by industry and energy the appellee has built up an extensive and lucrative trade in the specific articles of its manufacture, which have become known to the trade and the public as “American Ball Blue” and “American Wash Blue”; that these articles are ordered, bought, and sold by mail and telegraph by their names or brands, without a view of the packages in which they are inclosed; that the appellants have put these names or brands on goods made by other manufacturers, have offered these goods to the public at reduced prices, and have solicited purchasers to buy them under these names, for the purpose and with the intent of selling these goods.as the manufactures of the appellee; that they succeeded in this way in deceiving purchasers and defrauding the appellee of a portion of its trade; and that these brands cannot be nsed as the names of the products of other manufacturers than the appellee without creating confusion in the trade and purloining the latter’s custom.
In this state of the case the appellants have been enjoined from using these names, and one of their loudest complaints is that the goods they sell are made in America, and that they are forbidden to use the word “American” to notify the public of this fact. There are *825two answers to this objection: (1) That the injunction does not prohibit the appellants from using the word for that purpose, and (2) that they neither need nor seek so to use it, but their only object in trying to make use of it is to filch the good will and trade of the appellee.' The injunction restrains them only from “holding themselves out to the public as the owners of the names or brands ‘American Ball Blue’ and ‘American Wash Blue,’- or as the manufacturers of the commodities heretofore known and sold under these names, or from selling or offering for sale under these names or brands, or names or brands intended to simulate the same, any blue or bluing manufactured by parties other than complainants.” They insist that they have the right to state that the goods they sell are made in America, and the right to use the word “American” for that purpose. The injunction does not forbid them from doing so. They may state in their correspondence or upon their packages, notwithstanding the inhibition of the court, that their ball blue or wash blue is an American manufacture, an American article, or an American product. They may express the same idea by the declaration that it is a New York, or a New Jersey, or an Iowa product, as the case may be, and they may convey the same thought in many other ways without impinging upon the decree of the court. The truth is, however,' — and there could be no more conclusive proof of it than the prosecution of this appeal, — that they do not desire to use the-word “American,” or any other word, for the purpose of declaring that the articles which they sell are made in America. Every one who purchases them either knows or presumes that to be the fact already. What they seek, and the only thing they really desire, is to use this word! to divert to themselves the appellee’s trade in American ball blue and in American wash blue, and they well know that they can accomplish this only by using it in those brands for the sole purpose of conveying to the public the falsehood that the goods they sell are made by the appellee.
Another proposition of counsel for the appellants is that the ap-pellee has, and can have, no proprietary interest in the word “American,” or in its exclusive use; and therefore it is entitled to no injunction to restrain its use by another. But an ownership and an inter-' est in the means hv which a fraud or wrong is about to be committed are not essential to the maintenance of a suit to enjoin its perpetration. A title to the property about to he injured is sufficient. One gathers the seeds of pernicious weeds, and threatens to sow them on the field of his neighbor. The latter has no proprietary interest in the seeds, but he owns the field and the crop it is producing, and these facts are sufficient to warrant any court in granting him summary relief by injunction against the threatened injury. The appellants scatter throughout the land, for the purpose of deceiving the public and diverting to themselves the trade, custom, and good will of the appellee, words and names which convey the false statements that the goods they are selling were made by the Heller & Merz Company. That company has no property in the words or in the means by which this fraud is committed, but it owns the good will, — the custom, — which the false and fraudulent use of these *826words and names.injures and destroys; and its proprietary interest-in this good will is ample to warrant tbe court in enjoining its destruction by the fraud. The contention of counsel for the appellants here is a confusion of the bases of two classes of suits, — those for infringements of trade-marks, and those for unfair competition in trade. Suits of the former class rest on the ownership of the trademarks. Suits of the latter class are founded upon the damage to the trade of the complainants by the fraudulent passing of the goods of one manufacturer for those of another. In the former, title to the trade-marks is indispensable to a good cause of action; in the latter, no proprietary interest in the words, names, or means by which the fraud is perpetrated is requisite to maintain a suit to enjoin it. It is sufficient that the complainant is entitled to the custom — the good will — of a business, and that this good will is injured, or is about to be injured, by the palming off of the goods of another as his. Lee v. Haley, 5 Ch. App. 155, 161; Flour-Mills Co. v. Eagle, 86 Fed. 608, 628, 30 C. C. A. 386, 406, 41 L. R. A. 162; Coats v. Thread Co., 149 U. S. 562, 13 Sup. Ct. 966, 37 L. Ed. 847; Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 16 Sup. Ct. 1002, 41 L. Ed. 118. This is not a suit for the infringement of a trade-mark. It is a suit for unfair competition, for selling goods of the appellee as those of another. For this reason no proprietary interest in the word “American” or in the names whose use is enjoined was essential to the issue of the injunction.
For the same reason this case is not governed nor affected by the principle that geographical terms and words descriptive of the character, quality, or place of manufacture of an article.are not capable of monopolization as trade-marks. Canal Co. v. Clark, 13 Wall. 311, 321, 20 L. Ed. 581; Mill Co. v. Alcorn, 150 U. S. 460, 464, 14 Sup. Ct. 151, 37 L. Ed. 1144; Iron Co. v. Uhler, 75 Pa. 467, 15 Am. Rep. 599; Chemical Co. v. Meyer, 139 U. S. 540, 546, 11 Sup. Ct. 625, 35 L. Ed. 247; Continental Ins. Co. v. Continental Fire Ass’n (C. C.) 96 Fed. 846. There is no claim that the words whose use is enjoined constituted trade-mark^, but this case rests upon the broad proposition that every man must so use his own as to inflict no unnecessary damage upon his neighbor. Under this principle the appellants had the right to buy and sell ball blue, but they had not the privilege to so exercise that right as to unnecessarily injure the ,business of the appellee. Right here is the broad distinction between this case and Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 16 Sup. Ct. 1002, 41 L. Ed. 118; Centaur Co. v. Heinsfurter, 84 Fed. 955, 958, 28 C. C. A. 581, 584, 56 U. S. App. 7, 13; and Centaur Co. v. Marshall, 97 Fed. 785, 38 C. C. A. 413. In those cases the words whose use the plaintiffs sought to enjoin, “Singer” and “Castoria,” had become the names of the things which the defendants had the same right as the complainants to make and sell. It was indispensable to their exercise of these rights that they should use the names of the things, because these were the only names by which the articles were known. The result in those cases was that the use of these names was held to inflict no legal injury on the plaintiffs, and for this reason their use was not enjoined, but the defendants *827were required to distinguish as far as possible the goods which they sold from those made by the plaintiffs. In the case at bar the appellants have no right to inalíe or sell American ball blue or American wash blue. The names of the articles in which they have the right to deal are ball blue and wash blue. These terms perfectly describe the articles, and it is not necessary for them to use the names of the articles manufactured by the appellee in the exercise of any right which they possess.
Nor is this case ruled by that class of authorities illustrated by Chemical Co. v. Meyer, 139 U. S. 540, 546, 11 Sup. Ct. 625, 35 L. Ed. 247, in which there was no satisfactory proof of an intent by the defendants to sell their goods as those of the complainants, and the dresses of the articles so distinguished them that confusion and deceit would not be likely to result. The proof of the intent of the appellants here to sell the goods of other manufacturers as those of the appellee amounts to a demonstration, and there is no practicable way other than by prohibition of the use of the name by which filching the trade of an article whose sale is solicited and made by its name can be effectually prevented.
Thus the issue in this case finally narrow's to the question whether or not one has the right to use the word "American” to sell the property of one manufacturer as that of another. From the facts that “American” is a geographical term, that it may not constitute a trade-mark, that no one may-have a proprietary interest in it, counsel for the appellants draw the conclusion that every one has the right to use it to palm off the goods of one vendor as those of another. Does the conclusion necessarily follow from the premises? Every one has the right to use and enjoy the rays of the sun, but no one may lawfully focus them to burn his neighbor’s house. Every one has the right to use the common highway, but no one may lawfully apply if to purposes of robbery or riot. Every one has the right to use pen, ink, and paper, but no one may apply them to the purpose of defrauding his neighbor of his property, of making counterfeit money, or of committing forgery. The partner has the right to use his firm’s name, but he may not lawfully employ it to cheat his co-partner out of his property. Every one has the right to use his own name, but he may not lawfully apply it to the purpose of filching his property from another of the same name. The use of a geographical or descriptive term confers no better right to perpetrate a fraud than the use of any other expression. The principle of law is general, and without exception. It is that no one may so exercise his own rights as to inflict unnecessary injury upon his neighbor. It is that no one may lawfully palm off the goods of one manufacturer or dealer as those of another to the latter’s injury. It prohibits the perpetration of such a fraud by the use of descriptive and geographical terms which are not susceptible of monopolization as trademarks as effectually as it prohibits its commission by the use of any other expressions. The most instructive case upon this subject, in view of the claim of counsel for the appellants that the injunction should be so modified as to permit them to use the word “American” in the names of the articles they sell on condition that they *828state upon, their packages and circulars the names of the manufacturers or vendors, is Thompson v. Montgomery, 41 Ch, Div. 85, 38, 47, 51; on appeal, Montgomery v. Thompson [1891] App. Cas. 217, 220. In that case the plaintiffs and their predecessors had operated a brewery at Stone, a place of about 6,000 inhabitants, and had called the ale they brewed “Stone Ale.” After this ale became well known to the trade and the public, the defendant built a brewery at Stone, and called ales which he manufactured there by the same name. The question presented by the case was whether an injunction should be granted against the defendant prohibiting him from using the words “Stone Ale” without any qualification, or should simply enjoin him from using these words “so as to induce the belief that the ale sold by the defendant is the ale sold by the plaintiff.” Page 38. Chitty, J., in considering the question, said:
“Now, he is - clearly entitled to set up his brewery at Stone, and he is clearly entitled to brew beer and ale at Stone, and to sell them in such a manner as is not calculated to deceive. He may mention on any ale that he makes that the ale is brewed at Stone. But that is not the question. Can he honestly use the term ‘Stone Ale,’ having regard to what the plaintiffs have shown to be the present market meaning of that term?” — and then held that he could not do so, and granted an unqualified injunction against the use of the words. Pages 40, 41.
This injunction was sustained in tbe court of appeal, where Lind-ley, J., said:
“The evidence in this case convinces me that any ale which may be sold by this particular defendant as ‘Stone Ale’ will be intended by him to be passed off as the plaintiff’s ale. I am satisfied that he does not use the words ‘Stone Ale’ for any honest purpose whatever, but, according to the evidence, with a distinctly fraudulent purpose. Is there any reason, then, why the court should not deal with him accordingly, and prevent him from carrying out such intention by restraining him from using the words which he will only use for that purpose?” Page 51.
An appeal was taken to tbe bouse of lords, and there tbe decree for tbe injunction was affirmed. Lord Herscbell, delivering bis opinion, said:
“They insisted that the appellant ought not to have been restrained from ‘selling or causing to be sold any ale or beer not of the plaintiffs’ manufacture under the term “Stone Ales” or “Stone Ale.” ’ They contended that such an injunction was too wide in its language; that the plaintiffs had no property in the word ‘Stone,’ as applied to ale; and that they could not monopolize the use of the name of that town merely because for a time they had been the only brewers there, and exclude the rest of the public from employing it to describe the place of origin of such beer, as they might choose to brew there. I do not think the principle on which the court ought to act in such a case as the present is open to doubt. The respondents are entitled to ask that a rival manufacturer shall be prevented from selling his ale under such a designation as to deceive the public into the belief that they are obtaining the ale of the respondents, and he ought not the less to be restrained from doing so because the practical effect of such restraint may be much the same as if the persons seeking the injunction had a right of property in a particular name. * * * The court having come to the conclusion that he could not sell the liquor manufactured by him under that name without inducing the belief in the mind of the purchaser that he was obtaining the plaintiffs’ ale, — a conclusion from which I see no ground for differing, — I do not think that it was improper to frame the injunction in the form adopted, and thus to determine the question at once, instead of *829leaving It to be raised and contested on an application to commit.” Montgomery v. Thompson [1891] App. Cas. 217, 220, 221.
The case before us is on all fours with that from which these quotations have been made. The appellants used the word “American” for the purpose and with the intention of selling the goods of other manufacturers for those of the appellee. They cannot use that word in ilie names whose use is enjoined without producing the effect which they intend. They have no right to produce this effect, or to use them for this purpose, and the action of the court below was not without the support of high authority.
In the leading case of Seixo v. Provezende, 1 Ch. App. 192, 194, decided in 1860, an injunction ivas issued against the nse of the word “Seixo,”" which was the name of a region from which the wine of both parties to the suit was derived.
In Lee v. Haley, 5 Ch. App. 155, 161, an injunction was granted against the use by tbe defendant, who was doing business in Pall Mall, of the name “The Pall Mall Guinea Coal Company” in Pall Mall, because the plaintiff had previously become known by that name. The judge said:
“I quite agree that they have no property in the name, but the principle upon which the cases on this subject proceed is, not that there is property in the word, but that it is a fraud on a person who has established a trade, arid carries it on under a given name, that some other person should assume the same name with a slight alteration, in such a way as to induce persons to deal with him in the belief that they are dealing with the person who has given a reputation to the name.”
In Knott v. Morgan, 2 Keen, 213, the nse of the word “London” was forbidden. Lord Langdale said:
“The right which any person may have to the protection of this court does not depend upon any exclusive right which ho may be supposed to have to a particular name, or to a particular form of words. His right is to be protected against fraud, and fraud may be practiced against him by means of a name, though the; person practicing it may have a perfect right to use that name, provided he does not accompany the use of it with such other circumstances as to effect a fraud upon others.”
In Wotherspoon v. Currie, L. R. 5 H. L. 508, 522, 523, — a case decided in 1872, — Wotherspoon and another were the successors of a firm which had manufactured starch for many years at Glenfield until their product had become known as “Glenfield Starch.” But the plaintiffs were then engaged in business at another place. Currie, the defendant, established a manufactory of starch at Glen-field, placed the name “Currie & Co.” in large letters upon his packages as manufacturers thereof, and his agents proceeded to sell his product as Gleufield starch. An injunction was granted restraining him “from using the word ‘Glenfield’ in or upon any labels affixed to packages of starch manufactured by or for him, and from in any other way representing the starch manufactured by or for him to be ‘Glenfield Starch/ and from doing any act or thing to induce the belief that starch manufactured by or for him is ‘Glenfield Starch.’ ”
In Reddaway v. Banham [1896] App. Cas. 199, 204, 211, 215, the plaintiffs sold “camel-hair belting” under that name until the name *830came to signify their belting. Thereupon the defendant made belting which was properly described by the same name, because it was belting, and was made in part of camel’s hair. But, notwithstanding the fact that these words were descriptive, and might not be monopolized as a trade-mark, the defendants were enjoined from using them. Lord Halsbury, in delivering his opinion in the house of lords, stated that the case rested on the principle “that nobody has any right to represent his goods as the goods of somebody else” (page 204), and Lord Herschell said:
“In my opinion, tbe doctrine on which the judgment of the court of appeal was based — that, where a manufacturer has used as his trade-mark a descriptive word, he is never entitled to relief against a person who so uses it as to induce in purchasers the belief that they are getting the goods of the manufacturer who has theretofore employed it as his trade-mark — is not supported by authority, and cannot be defended on principle. I am unable to see why a man should be allowed in this way more than in any other to deceive purchasers into the belief that they are getting what they are not, and thus to filch the business of a rival.” Pages 210, 211.
In Brewery Co. v. Powell [1897] App. Cas. 710, 716, tbe use of tbe words “Yorkshire Relish” was enjoined.
In North Cheshire & M. Brewery Co. v. Manchester Brewery Co. [1899] App. Cas. 83, the use of the word “Manchester” in the name of the defendant was enjoined.
The principles of law and the practice illustrated by these cases from the English courts have been sustained and followed in the courts of the United States. In American Waltham Watch Co. v. U. S. Watch Co., 173 Mass. 85, 53 N. E. 141, a defendant engaged in the manufacture of watches in Waltham, Mass., was enjoined at the suit of a prior manufacturer from using the words “Waltham Watch” or “Waltham Watches.” In Flour-Mills Co. v. Eagle, 86 Fed. 608, 628, 30 C. C. A. 386, 406, 41 L. R. A. 162, an injunction was issued forbidding the use of the words “Minneapolis” and “Minnesota.” In American Brewing Co. v. St. Louis Brewing Co., 47 Mo. App. 14, 20, an injunction was issued against the use of the word “American.” In Cady v. Schultz, 19 R. I. 193, 195., 32 Atl. 915, 61 Am. St. Rep. 763, 29 L. R. A. 524, a defendant was enjoined from using the term “U. S. Dental Rooms” at the suit of one who had established a business under the name “United States Dental Association.” In Newman v. Alvord, 49 Barb. 588, an injunction was issued against the' use of the word “Akron” in the name or description of a cement. In the following cases the defendants were enjoined from using their own names to pass off their goods as those of others: Croft v. Day, 7 Beav. 84, 89, 90; Meyer v. Medicine Co., 58 Fed. 884, 887, 7 C. C. A. 558, 565, 18 U. S. App. 373, 378; Garrett v. T. H. Garrett & Co., 78 Fed. 472, 477, 478, 24 C. C. A. 173, 178, 179; Walter Baker & Co. v. Sanders, 80 Fed. 889, 26 C. C. A. 220, 51 U. S. App. 421; Tarrant & Co. v. Hoff, 76 Fed. 959, 961, 22 C. C. A. 644, 646; R. W. Rogers Co. v. Wm. Rogers Mfg. Co., 70 Fed. 1017, 1019, 17 C. C. A. 576, 578, 35 U. S. App. 843, 847, 848; Thread Co. v. Armitage, 45 U. S. App. 62, 73, 21 C. C. A. 178, 186, 74 Fed. 936, 944. In Block v. Distributing Co. (C. C.) 95 Fed. 978, 980, Fuller v. Huff, 43 C. C. A. 453, 104 Fed. 141, 144, 51 L. R. A. 332, and Williams v. *831Mitchell (C. C. A.) 106 Fed. 168, tbe use of descriptive words such as “Standard Distilling,” “Health Food,” and “Garrom” was enjoined.
The leading cases in support of injunctions restraining the use of geographical terms for the purpose of selling the goods of one manufacturer as those of another are Wotherspoon v. Currie, where the use of the name “Glenlield” was enjoined, and Montgomery v. Thompson, where the use of the word “Stone” was forbidden. The principles upon which these cases rest have been repeatedly considered and affirmed by the supreme court of the United States. In McLean v. Fleming, 96 U. S. 245, 254, 255, 24 L. Ed. 828, that court said:
“Nor is it necessary, in order to give a right to an injunction, that a specific trade-mark should he infringed; hut it is sufficient that the court is satisfied that there was an intent on the part of the respondent to palm off his goods as the goods of the complainant, and that he persists in so doing after being requested to desist. * * * Chancery protects trade-marks upon the ground that a party shall not be permitted to sell his own goods as the goods of another; and therefore he will not be allowed to use the names, marks, letters, or other indicia of another, by which he may pass off his own goods to purchasers as the manufacture of another. Croft v. Day, 7 Beav. 84; Perry v. Truefitt, 6 Beav. 66; Newman v. Alvord, 51 N. Y. 192, 10 Am. Rep. 588.”
In Lawrence Mfg. Co. v. Tennessee Mfg. Co., 138 U. S. 537, 549, 550, 551, 11 Sup. Ct. 396, 34 L. Ed. 997, the court cites and reviews with approval Wotherspoon v. Currie and Montgomery v. Thompson, and says:
“Undoubtedly an unfair and fraudulent competition against the business of plaintiff, conducted with the intent on the part of the defendant to avail itself of the reputation of the plaintiff to palm off its goods as plaintiff’s, would, in a proper case, constitute ground for relief.”
In the last case in which this subject is considered—Elgin Nat. Watch Co. v. Illinois Watch-Case Co., 179 U. S. 665, 674, 21 Sup. Ct. 270, 45 L. Ed. 365, a suit for the infringement of a trademark — that court held, in accordance with the established rule, that the word “Elgin” was not susceptible of monopolization as a trademark. But it also reviewed with approval Wotherspoon v. Currie and Beddaway v. Banham, and said upon this subject:
“But it is contended that the name ‘Elgin’ had acquired a secondary signification in connection with its use by appellant, and should not, for that reason, be considered or treated as merely a geographical name. It is undoubtedly true that, where such a secondary signification has been acquired, its use in that sense will be protected by restraining the use of the word by others in such a way as to amount to a fraud on the public, and on those to whose employment of it the special meaning has become attached.”
From the opinions which have now been reviewed' and the authorities cited below the following principles may be safely deduced:
1. The sale of the goods of one manufacturer or vendor as those of another is unfair competition, and constitutes a fraud which a court of equity may lawfully prevent by injunction. Manufacturing Co. v. Spear, 2 Sandf. 599; Seixo v. Provezende, 1 Ch. App. 192, 194; Coats v. Thread Co., 149 U. S. 562, 13 Sup. Ct. 966, 37 L. Ed. 847.
2. Geographical terms and words descriptive of the character, quality, or places of manufacture or of sale of articles cannot be *832monopolized as trade-marks. Canal Co. v. Clark, 13 Wall. 311, 321, 20 L. Ed. 581; Mill Co. v. Alcorn, 150 U. S. 464, 14 Sup. Ct. 151, 37 L. Ed. 1144; Chemical Co. v. Meyer, 139 U. S. 540, 546, 11 Sup. Ct. 625, 35 L. Ed. 247; Manufacturing: Co. v. Trainer, 101 U. S. 51, 56, 25 L. Ed. 993; Goodyear’s India-Rubber Glove Mfg. Co. v. Goodyear Rubber Co., 128 U. S. 598, 602, 9 Sup. Ct. 166, 32 L. Ed. 535; Continental Ins. Co. v. Continental Fire Ass’n (C. C.) 96 Fed. 846; Brown Chemical Co. v. Frederick Stearns & Co. (C. C.) 37 Fed. 361; Chemical Works v. Muth (C. C.) 35 Fed. 524, 1 L. R. A. 44; Illinois Watch-Case Co. v. Elgin Nat. Watch Co., 94 Fed. 667, 35 C. C. A. 237; New York & R. Cement Co. v. Coplay Cement Co. (C. C.) 45 Fed. 212; Iron Co. v. Uhler, 75 Pa. 467; Connell v. Reed, 128 Mass. 477.
3. But the use of such geographical or descriptive terms to palm off the goods of one manufacturer or vendor as those of another, and to carry on unfair competition, may be lawfully enjoined by a court of equity to the same extent as the use of any other terms or symbols. Knott v. Morgan, 2 Keen, 213; Wotherspoon v. Currie, L. R. 5 H. L. 508, 522, 523; Thompson v. Montgomery, 41 Ch. Div. 35; Montgomery v. Thompson [1891] App. Cas. 217, 220; Lee v. Haley, 5 Ch. App. 155; Seixo v. Provezende, 1 Ch. App. 192, 194; Brewery Co. v. Powell [1897] App. Cas. 710, 716; North Cheshire & Manchester Brewery Co. v. Manchester Brewery Co. [1899] App. Cas. 83; McLean v. Fleming, 96 U. S. 245, 255, 24 L. Ed. 828; Lawrence Mfg. Co. v. Tennessee Mfg. Co., 138 U. S. 537, 550, 551, 11 Sup. Ct. 396, 34 L. Ed. 997; Elgin Nat. Watch Co. v. Illinois Watch-Case Co., 179 U. S. 665, 673, 674, 21 Sup. Ct. 270, 45 L. Ed. 365; Saxlehner v. Eisner & Mendelson Co., 179 U. S. 19, 41, 21 Sup. Ct. 7, 45 L. Ed. 60; Flour-Mills Co. v. Eagle, 86 Fed. 608, 628, 30 C. C. A. 386, 406; City of Carlsbad v. Kutnow, 71 Fed. 167, 173, 18 C. C. A. 24, 30, 35 U. S. App. 750, 763; Block v. Distributing Co. (C. C.) 95 Fed. 978, 980; Meyer v. Medicine Co., 58 Fed. 884, 887, 7 C. C. A. 558, 565, 18 U. S. App. 372, 378; Garrett v. T. H. Garrett & Co., 78 Fed. 472, 478, 24 C. C. A. 173, 178, 179; Walter Baker & Co. v. Sanders, 80 Fed. 889, 26 C. C. A. 220, 51 U. S. App. 426; Tarrant & Co. v. Hoff, 76 Fed. 959, 961, 22 C. C. A. 644, 646; R. W. Rogers Co. v. Wm. Rogers Mfg. Co., 70 Fed. 1017, 1019, 17 C. C. A. 576, 578, 35 H. S. App. 843, 847, 848; Thread Co. v. Armitage, 45 U. S. App. 62, 73, 21 C. C. A. 178, 186, 74 Fed. 936, 944; Fuller v. Huff, 104 Fed. 141, 144, 43 C. C. A. 453, 51 L. R. A. 332; Williams v. Mitchell (C. C. A.) 106 Fed. 168; Salt Co. v. Burnap, 73 Fed. 818, 821, 20 C. C. A. 27, 30, 43 U. S. App. 243, 250; Saxlehner v. Apollinaris Co., 13 Times Law Rep. 258; American Waltham Watch Co. v. U. S. Watch Co., 173 Mass. 85, 53. N. E. 141; Cady v. Schultz, 19 R. I. 193, 195, 32 Atl. 915, 61 Am. St. Rep. 763, 29 L. R. A. 524; American Brewing Co. v. St. Louis Brewing Co., 47 Mo. App. 14, 20; Newman v. Alvord, 49 Barb. 488; Taylor v. Carpenter, 11 Paige, 292, 42 Am. Dec. 114; Id., 2 Sandf. Ch. 603; Croft v. Day, 7 Beav. 84, 89, 90; Reddaway v. Banham [1896] App. Cas. 199; Cochrane v. Macnish [1896] App. Cas. 225, 229.
4. A proprietary interest in the terms or symbols used to palm off the goods of one manufacturer or vendor as those of another, or to commit any other fraud, is not essential to the maintenance of a *833suit to enjoin tbe perpetration of tbe wrong; bnt an interest, in tbe good will of tbe business or in tbe other property threatened is sufficient. Knott v. Morgan, 2 Keen, 213; Lee v. Haley, 5 Ch. App. 155; Thread Co. v. Armitage, 45 U. S. App. 62, 73, 21 C. C. A. 178, 186, 74 Fed. 936, 944.
The decree of tbe circuit court is in perfect accord wiih these principles and authorities. Tbe appellants were using tbe word “American” and the names of tbe appellee’s manufactured articles with tbe intent and for the sole purpose of selling the manufactures of others as those of the appellee, and they were accomplishing this illegal end. The only effectual method of preventing the continuous perpetration of this'fraud and of protecting the good will of the business of the appellee from injury or destruction was to enjoin the appellants from applying the names of the appellee’s articles to the manufactures of others, and the court wisely and lawfully granted that relief. This conclusion ends the discussion of the real issue in hand, and practically determines the decision of this case. A few minor objections to the decree which do not require extended consideration will be briefly noticed.
Counsel for appellants maintain that the fact that they have placed their names and residence in conspicuous places on their packages, and have otherwise distinguished them from those of the appellee, should relieve them from the injunction. But the “American Ball Blue” and the “American Wash Blue” were articles well known to the trade and to the public as the manufactures of the appellee before the appellants entered upon the business of selling bluing. These articles, and the names by which they were known, had an established reputation, and commanded a lucrative trade. To the dealers in bluing the appellants were unknown. The only effect of placing their unfamiliar names and residence upon the packages of bluing under the names of the appellee’s well-known articles was to give to the appellants the benefit of the established reputation of the appellee’s articles, and thus to enable them to derive greater benefit from their fraud. “That is an aggravation, and not a justification, for it is openly trading in the name of another upon the reputation acquired by the device of the proprietor.” Menendez v. Holt, 128 U. S. 514, 521, 9 Sup. Ct. 143, 32 L. Ed. 526; Gillott v. Esterbrook, 48 N. Y. 374, 378, 8 Am. Rep. 553.
It is said that the appellee was entitled to no relief because the names “American Ball Blue” and “American Wash Blue” do not denote origin or ownership, and therefore cannot constitute trademarks, and because the appellee registered its trade-mark, which did not consist of any of the wmrds constituting these names, and it thereby disclaimed their use as trade-marks. But this is not a suit for the infringement of trade-marks, but to restrain the sale of the goods of one manufacturer as those of another, and a complainant has the same right to an injunction against the perpetration of such a fraud by the use of words or names which do not in themselves indicate origin or ownership, and which’ are incapable of use and are disclaimed as trade-marks, as he has against its commission by the use of any other terms or expressions. Whether the brands “American *834Call Blue” and “American Wash Blue” indicated the origin and ownership of the articles to which they w.ere applied in 1872 and 1874, when they were first used, or not, the evidence is overwhelming that by association they came to point out to the trade articles made and owned by the appellee long before 1898, when the appellants first appropriated them, and it was for this reason alone that they used them in their endeavor to deceive the public and to -filch the business of the appellee. These facts furnish ample grounds for the injunction whether the words were capable of use as trade-marks or not.
The appellee has, since 1895, been engaged in manufacturing and selling bluing under the names “Germaniá Ball Blue” and “Bavarian Ball Blue” in boxes simulating foreign products, and counsel for appellants insist that these names were false and misleading, and that the appellee was entitled to no relief from a court of equity, because it did not come with clean hands. The principle that “he who comes into equity must do so with clean hands” is familiar and indisputable. But it does not repel all sinners from courts of equity, nor does it disqualify any complainant from obtaining relief there who has not dealt unjustly in the very transaction concerning which he complains. The iniquity which will repel him must have an immediate and necessary relation to the equity for which he sues. Dering v. Earl of Winchelsea, 1 Cox, Ch. 318, 319; Lewis & Nelson’s Appeal, 67 Pa. 153, 166; Bateman v. Fargason, 4 Fed. 32, 33; Bisp. Eq. 61. There is no evidence that the appellee has been guilty of any injustice, fraud, or wrong in acquiring the good will of its business in the American ball blue and the American wash blue, which .is the subject of this suit, or in its relations with the appellants, and relief cannot be denied to it because it may have been wicked in other transactions which affect neither the appellants nor the equity here under consideration. The decree below is affirmed.